          Case 1:19-cv-09004-MKV Document 17 Filed 04/23/20 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 4/23/2020
 TRUSTEES OF THE DRYWALL TAPERS
 AND POINTERS LOCAL UNION NO. 1974
 BENEFIT FUNDS, and THE DISTRICT
 COUNCIL NO. 9, DRYWALL TAPERS AND
 POINTERS OF GREATER NEW YORK
 LOCAL UNION 1974, AFFILIATED WITH
 INTERNATIONAL UNION OF PAINTERS                                 1:19-cv-9004 (MKV)
 AND ALLIED TRADES, AFL-CIO,
                                                                        ORDER
                            Plaintiffs,

                     -against-

 UNIVERSAL DRYWALL FINISHING, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On April 23, 2020, the Court held a hearing by telephone on Plaintiffs’ motion for a

default judgment [ECF #10]. The Court noted that Defendant failed to appear, although

Plaintiffs had served Defendant with notice of the motion for default judgment and the Court’s

Order dated March 5, 2020 scheduling a hearing on the motion. [ECF #15] Based on the

Court’s careful review of Plaintiffs’ motion and supporting papers, [ECF #10, 12, 12-1, 12-2] and

for the reasons stated herein and at the April 23, 2020 hearing, the Court GRANTS Plaintiffs’

motion for default judgment as to liability. However, the Court finds that it is necessary to

conduct an inquest on the amount of damages. Specifically, Plaintiffs must provide a more

detailed account of the basis for their calculation of the principal sum of $295,499.41 that

Defendant allegedly owes in unpaid contributions to the benefit funds and their requested 5.25%

interest rate.

        When the Court finds that a defendant is in default, it accepts all of the factual allegations

as true, “except those relating to the amount of damages.” Chen v. Jenna Lan, Inc., 30 F. Supp.
          Case 1:19-cv-09004-MKV Document 17 Filed 04/23/20 Page 2 of 2



2d 622, 623 (S.D.N.Y. 1998) (quoting 10A Charles Alan Wright, Arthur R. Miller & Mary Kay

Kane, Federal Practice & Procedure § 2688, at 58-59 (3d ed. 1998)). The Second Circuit has

held that “it is not necessary for the District Court to hold a hearing, as long as it ensured that

there was a basis for the damages specified in the default judgment.” Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir.

1997) (internal quotation marks and alteration omitted). But “[i]f the sum is not certain or

capable of easy computation, the court may hold whatever hearing or inquiry it deems

necessary.” 10A Wright, Miller & Kane § 2688 (4th ed.). The Second Circuit has specifically

“approved the holding of an inquest by affidavit.” Chen, 30 F. Supp. 2d at 624.

       Plaintiffs’ affidavit in support of their motion for default judgment [ECF #12] cites the

Trade Agreement [ECF #12-1] and the ERISA statute, 29 U.S.C. § 1132, as the basis for the

unpaid contributions and interest that Plaintiffs seek to recover. But it is not clear from these

sources how Plaintiffs compute the principal sum of $295,499.41 and the 5.25% rate of interest

they request. Accordingly, IT IS HEREBY ORDERED that Plaintiffs shall file a further affidavit

on these particulars of their requested damages. IT IS FURTHER ORDERED that Plaintiffs

shall serve that affidavit on Defendant.

       Finally, IT IS FURTHER ORDERED that, as required by the Court’s Individual Rules of

Practice in Civil Cases, Plaintiffs shall file and serve a Proposed Order to Show Cause why final

judgment should not be entered with respect to damages.

SO ORDERED.
                                                       _________________________________
Date: April 23, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
